Exhibit Contact: John L. McManus President and Chief Executive Officer (949) 481-9825 Aeolus Pharmaceuticals Announces First Quarter Fiscal Year 2008 Financial Results Laguna Niguel, California, February 6, 2008 Aeolus Pharmaceuticals, Inc. (OTC Bulletin Board: AOLS.OB) announced today financial results for the three months ended December 31, 2007.The Company reported a net loss of $641,000, or $0.02 per share, compared to a loss of $949,000, or $0.03 per share, for the three months ended December 31, 2006, a decrease of 32%. “The Company remains focused on research and development with studies underway to test AEOL 10150 as a protective agent against mustard gas exposure, to confirm AEOL 11207’s potential as a treatment for Parkinson’s disease, and to determine attractive candidates from our pipeline to address colitis and chronic obstructive pulmonary disease (“COPD”).We expect that these studies will yield very exciting results during the upcoming year.” stated John L.
